ORDER
PER CURIAM.
Susan Stuckenschneider (Plaintiff) appeals the judgment entered on a jury verdict in favor of Reginald Taylor (Defendant) in a personal injury lawsuit. Plaintiff contends the trial court erred in permitting defense counsel to argue the comparative fault of her husband. We have reviewed the record on appeal and the parties’ briefs and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).